UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

TRACIE P. MCGUINNESS,
Plaintiff-Appellant,

v.
                                                                   No. 97-2037
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
Richard C. Erwin, Senior District Judge.
(CA-95-822-2)

Argued: April 6, 1998

Decided: May 29, 1998

Before NIEMEYER, Circuit Judge, PHILLIPS, Senior Circuit Judge,
and CHAMBERS, United States District Judge for the
Southern District of West Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Tomi White Bryan, BRYAN, WECKWORTH & BUL-
LARD, P.C., Greensboro, North Carolina, for Appellant. John Carl
Stoner, Assistant Regional Counsel, Office of General Counsel,
SOCIAL SECURITY ADMINISTRATION, Atlanta, Georgia, for
Appellee. ON BRIEF: Lisa W. Bullard, BRYAN, WECKWORTH &
BULLARD, P.C., Greensboro, North Carolina, for Appellant. Frank
W. Hunger, Assistant Attorney General, J. Preston Strom, Jr., United
States Attorney, Mary Ann Sloan, Chief Counsel, Region IV, Malinda
C. Hamann, Assistant Regional Counsel, Office of General Counsel,
SOCIAL SECURITY ADMINISTRATION, Atlanta, Georgia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Tracie P. McGuinness filed an application for disability insurance
benefits and supplemental security income under the Social Security
Act. She claimed that since June 15, 1993, she has been disabled by
reason of the combination of a status-post fracture and fusion of her
left ankle, chronic bronchitis, borderline intelligence, and a mental
disorder. Although the Administrative Law Judge ("ALJ") found that
these conditions in combination "impose more than minimal limita-
tion on [McGuinness'] functional capacity and are therefore severe,"
he concluded that McGuinness retained "the residual function capac-
ity for light work" with various specified limitations. In reaching that
conclusion, the ALJ found that McGuinness' testimony regarding her
daily activities was not "very credible as she appeared to minimize
what she actually was able to do" and that she exaggerated her symp-
toms. While the ALJ concluded that McGuinness would not be capa-
ble of returning to any of her past relevant work, he found that
McGuinness nevertheless "remains capable of performing light work
with the limitations described," working, for example, as an injection
machine operator, an assembler of small products, an electronics
worker, a buttoner in the garment industry, a second handler, and a
polypacker/heat sealer. Accordingly, he concluded that McGuinness
was not disabled within the meaning given by the Social Security Act.
The appeals council found no basis for a review, and therefore the
ALJ's decision became final.

                    2
In her action filed in the district court, McGuinness claimed that
the ALJ's various conclusions were not supported by substantial evi-
dence. The case was referred to a magistrate judge, who conducted a
detailed analysis of the ALJ's findings and concluded that each of the
challenged findings was supported by substantial evidence. He
accordingly recommended that McGuinness' motion for judgment be
denied and that the Commissioner's motion for judgment on the
pleadings be granted and the action dismissed. The district court
reviewed the magistrate's recommendation de novo and affirmed,
adopting his recommendations in an order dated June 2, 1997.
McGuinness filed this appeal, raising substantially the same issues
that she presented to the district court.

We have carefully reviewed the record before us and considered
the arguments of counsel. Our review persuades us that the decision
of the district court adopting the magistrate judge's recommendation
is correct, and accordingly, for the reasons given by the magistrate
judge in his recommendations filed April 4, 1997, as adopted by the
district court on June 2, 1997, McGuinness v. Chater, Civil Action
No. 2:95CV00822 (M.D.N.C. June 2, 1997), we affirm.

AFFIRMED

                    3